DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
	In response to Office action dated 12/21/2021 (“12-21-21 OA”), Applicant amended specification paragraphs 0036, 0051, 0069, 0071, 0072, 0086, 0088 while deleting paragraph 0056 and amended drawings Figures 5A-5B while attempting to cancel Figure 5C and amended claims 1, 8, 11, 18 and 20 while canceling claims 5 and 6 in reply dated 03/18/2022 (“03-18-22 Reply”).
Note on Foreign Priority
It is noted that the 12-21-21 OA in the PTOL-326 Form neglected to check boxes 12(a)(1) in order to formally acknowledge foreign priority. Foreign priority was acknowledged in page 2 of the 12-21-21 OA.  
  EXAMINER'S COMMENT
As stated in remarks of the 03-18-22 Reply in page 2 stating, “Please delete FIG. 5C” and in page 12, “FIG. 5C is deleted.” 
However, it is noted that MPEP 608.02(t) states: 
 If a drawing figure is canceled, a replacement sheet of drawings must be submitted without the figure (see 37 CFR 1.121(d) ). If the canceled drawing figure was the only drawing on the sheet, then only a marked-up copy of the drawing sheet including an annotation showing that the drawing has been cancelled is required. The marked-up (annotated) copy must be clearly labeled as "Annotated Sheet" and must be presented in the amendment or remarks section of the amendment document which explains the changes to the drawings (see 37 CFR 1.121(d)(1) ). The brief description of the drawings should also be amended to reflect this change. (bolded for emphasis)

	In the 03-18-22 Reply with the submitted “Replacement Sheets” it is difficult to ascertain if Figure 5C is canceled or just unamended. As such, in order to cancel Figure 
Response to Arguments
Applicant’s amendments to claim 11 have overcome the objection to claims as set forth under line item number 1 of the 12-21-21 OA. 
Applicant’s amendments to paragraphs 0071-0072 have overcome the objection to drawings as set forth under line item number 2 of the 12-21-21 OA. 
Applicant’s amendments to Figures 5A-5B and attempted cancelation of Figure 5C as per EXAMINER’S COMMENT, supra , along with cancelation of paragraph 0056 in the specification have almost overcome the objection to drawings as set forth under line item number 3 of the 12-21-21 OA. 
Applicant’s numerous amendments to paragraphs 0036, 0051 and 0069 have overcome the objections to specification as set forth under line item number 4 of the 12-21-21 OA.
Applicant’s numerous amendments to the claims and cancelation of claims 5 and 6 have overcome all 35 USC 112(b) indefiniteness rejections as set forth under line item number 5 of the 12-21-21 OA. 
Applicant’s amendments to independent claims 1 and 20 have overcome the prior art rejections based at least in part on Gao as set forth under line item number 6 of the 12-21-21 OA. 
Applicant’s amendments to independent claims 1 and 20 have overcome the prior art rejections based at least in part on Tanaka as set forth under line item numbers 7-8 of the 12-21-21 OA.   
Reasons for Allowance
Claims 1-4 and 7-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because of the incorporation of the allowable subject matter of now canceled claim 5, as set forth under line item number 10 of the 12-21-21 OA, that also remedies the 112(b) indefiniteness rejections of now canceled claim 5 as set forth under line item numbers 5 and 10 of the 12-21-21 OA.   
Dependent claims 2-4 and 7-10 are allowed, because they depend on the allowed claim 1. 

Independent claim 11 is allowed, for the reasons set forth under line item number 11 of the 12-21-21 OA. Specifically, the 112(b) indefiniteness rejections for claim 11 are overcome and the allowable subject matter is maintained as set forth under line item numbers 5 and 11 of the 12-21-21 OA.     
Dependent claims 12-19 are allowed, because they depend on the allowed claim 11. 

Independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein energy density of a 20% section of the output laser beam in the first direction is 150mJ / cm^2 or less, and wherein the 20% section of the output laser bean overlaps a target substrate before a remainder section of the dispersed line laser beam as the target substrate is moved in the first direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
22 March 2022
/John P. Dulka/Primary Examiner, Art Unit 2895